 Case 1:18-cv-14048-MFL-PTM ECF No. 1 filed 12/26/18                 PageID.1     Page 1 of 7



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                  BAY CITY DIVISION

PAUL JONES,                                          )
                                                     )
               Plaintiff,                            )
                                                     )
       v.                                            )       Case No. 1:18-cv-14048
                                                     )
CAPITAL ONE BANK (USA), N.A.,                        )
d/b/a Cabela’s Club,                                 )
                                                     )
               Defendant.                            )

                                 PLAINTIFF’S COMPLAINT

       NOW COMES Plaintiff, PAUL JONES ("Plaintiff"), by and through his attorneys, and

for his Complaint against Defendant, CAPITAL ONE BANK (USA), N.A., d/b/a Cabela’s Club

("Defendant"), alleges as follows:

                                 NATURE OF THE ACTION

       1.      This action arises pursuant to the Telephone Consumer Protection Act (“TCPA”),

47 U.S.C. § 227 et seq., the Michigan Occupational Code (“MOC”), Mich. Comp. Law §

339.901 et seq., the Michigan Collection Practices Act ("MCPA"), Mich. Comp. Law § 445.251

et seq., and for invasion of privacy by intrusion upon seclusion.

                                JURISDICTION AND VENUE

       2.      Jurisdiction of this Court arises pursuant to 28 U.S.C. § 1331 and 47 U.S.C. § 227

and 15 U.S.C. § 1692k(d).

       3.      28 U.S.C. § 1367 grants this Court supplemental jurisdiction over the claims

arising under state law and common law.
 Case 1:18-cv-14048-MFL-PTM ECF No. 1 filed 12/26/18                     PageID.2     Page 2 of 7



       4.        Venue is proper pursuant before this Court pursuant to 28 U.S.C. § 1391(b)(2) as

the acts and transactions giving rise to this action occurred in this district as Plaintiff resides in

this district and Defendant transactions business in this district.

                                             PARTIES

       5.        Plaintiff is a natural person who at all times relevant resided in Millington,

Tuscola County, Michigan.

       6.        Plaintiff is a “consumer” as defined by MCL § 339.901(f), and MCL §

445.251(1)(d).

       7.        Defendant is a business entity with headquarters located in Virginia.

       8.        Defendant is an entity who at all times relevant was engaged, by use of the mails

and telephone, in the business of attempting to collect a “debt” from Plaintiff, as defined by

MCL § 339.901(a), and MCL § 445.251(1)(a).

       9.        Defendant is a “regulated person” as defined by MCL § 445.251(1)(g).

       10.       Defendant acted though its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers.

                                   FACTUAL ALLEGATIONS

       11.       Plaintiff has a Cabela’s Club credit card which is issued and/or serviced by

Defendant.

       12.       Defendant places telephone calls to telephone number (989) 882-XXXX.

       13.       Telephone number (989) 882-XXXX is assigned to Plaintiff’s cellular telephone.

       14.       These telephone calls are not for emergency purposes.

       15.       The purpose of Defendant’s calls to Plaintiff is to collect funds on the credit card

which were owed, or allegedly owed, and past due (“Debt”).




                                                   2
  Case 1:18-cv-14048-MFL-PTM ECF No. 1 filed 12/26/18                   PageID.3        Page 3 of 7



         16.    The Debt arises from transactions in which the money, property, insurance, or

services were incurred primarily for personal, family, or household purposes.

         17.    Upon information and good faith belief, based on the frequency, number, nature

and character of these calls, Defendant used an automatic telephone dialing system to place these

calls.

         18.    On May 21, 2018, Plaintiff spoke with Defendant.

         19.    During the May 21st conversation Defendant identified Plaintiff’s account and

Plaintiff instructed Defendant to stop calling his cell phone.

         20.    Defendant acknowledged that it was calling Plaintiff regarding a delinquent

payment and Plaintiff reiterated that he was calling to instruct Defendant to stop calling his cell

phone number.

         21.    Plaintiff stated that he did not want to add a different number for his account, and

Defendant stated it would note Plaintiff’s account.

         22.    Defendant continued to call Plaintiff’s cell phone after May 21, 2018.

         23.    Between May 21 and June 14, Defendant called Plaintiff’s cell phone at least 72

times.

         24.    Defendant called Plaintiff as many as five (5) times in a single day.

         25.    Defendant used and automatic telephone dialing system to place each and every

call to Plaintiff’s cell phone.

         26.    Defendant did not have Plaintiff’s express consent to use an automatic telephone

dialing system to call his cell phone.

         27.    Defendant intended to harass Plaintiff with these calls in an effort to force him

into making payments on the Debt.




                                                  3
 Case 1:18-cv-14048-MFL-PTM ECF No. 1 filed 12/26/18                      PageID.4      Page 4 of 7



       28.      Respondent’s blatant disregard for Claimant’s instruction and repeated calls

constitute harassment.

       29.      Plaintiff is annoyed and feel harassed by Defendant’s calls.

                                    COUNT I
                       TELEPHONE CONSUMER PROTECTION ACT

       30.      Plaintiff re-alleges each of the foregoing as fully set forth herein.

       31.      Defendant’s actions alleged above constitute numerous violations of the TCPA,

entitling Plaintiff to an award of $500.00 in statutory damages for each and every violation

pursuant to 47 U.S.C. § 227(b)(3)(B).

       32.      Defendant’s actions alleged above constitute numerous and multiple knowing

and/or willful violations of the TCPA, entitling Plaintiff to an award of $1500.00 in statutory

damages for each and every violation pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. §

227(b)(3)(C).

       WHEREFORE, Plaintiff prays that judgment be entered against Defendant for the

following:

       33.      Statutory damages of $500.00 for each and every violation of the TCPA pursuant

to 47 U.S.C. § (b)(3)(B);

       34.      Statutory damages of $1500.00 for each and every knowing and/or willful

violation of the TCPA pursuant to 47 U.S.C. § (b)(3)(b) and 47 U.S.C. § (b)(3)(C);

       35.      All court costs, witness fees and other fees incurred; and

       36.      Awarding other and further relief as the Court may be just and proper.

                                       COUNT II
                             MICHIGAN OCCUPATIONAL CODE

       37.      Plaintiff re-alleges each of the foregoing as fully set forth herein.




                                                   4
 Case 1:18-cv-14048-MFL-PTM ECF No. 1 filed 12/26/18                   PageID.5      Page 5 of 7



       38.   Defendant’s actions alleged above constitute numerous violations of the MOC.

       39.   Defendant’s violations of the MOC include, but are not limited to, the following:

             a) § 339.915(n) of the MOC by using a harassing, oppressive, or abusive method

                 to collect a debt.

       WHEREFORE, Plaintiff prays that judgment be entered against Defendant for the

following:

       40.   Statutory damages of $50.00 for violating the Michigan Occupational Code

pursuant to MCL § 339.916(2);

       41.   Statutory damages of $150.00 for willfully violating the Michigan Occupational

Code pursuant to MCL § 339.916(2);

       42.   Reasonable attorneys' fees and court costs pursuant to MCL § 339.916(2); and

       43.   Awarding other and further relief as the Court may be just and proper.

                                 COUNT III
                     MICHIGAN COLLECTION PRACTICES ACT

       44.   Plaintiff re-alleges each of the foregoing as fully set forth herein.

       45.   Defendant’s actions alleged above constitute numerous violations of the MCPA.

       46.   Defendant’s violations of the MCPA include, but are not limited to, the following:

             a) § 445.252(n) of the MCPA by using harassing, oppressive, or abusive method

                 to collect a debt.

       WHEREFORE, Plaintiff prays that judgment be entered against Defendant for the

following:

       47.   Statutory damages of $50.00 for violating the Michigan Collection Practices Act

pursuant to MCL § 445.257(2);




                                                5
 Case 1:18-cv-14048-MFL-PTM ECF No. 1 filed 12/26/18                     PageID.6      Page 6 of 7



        48.    Statutory damages of $150.00 for willfully violating the Michigan Collection

Practices Act pursuant to MCL § 445.257(2);

        49.    Reasonable attorneys' fees and court costs pursuant to MCL § 445.257(2); and

        50.    Awarding other and further relief as the Court may be just and proper.

                                  COUNT IV
              INVASION OF PRIVACY FOR INTRUSION UPON SECLUSION

        51.    Plaintiff re-alleges each of the foregoing as fully set forth herein.

        52.    Plaintiff had a reasonable expectation of privacy in her solitude seclusion, private

concerns and affairs.

        53.    Defendant, and/or its agents, negligently and/or intentionally interfered,

physically or otherwise, with the solitude, seclusion and private concerns of Plaintiff by

repeatedly and unlawfully calling Plaintiff’s cellular telephone, and by continuing to call

Plaintiff after she clearly asked Defendant to stop.

        54.    The conduct of Defendant, and/or its agents, in engaging in the above-described

illegal collection conduct against Plaintiff, resulted in multiple intrusions and invasions of

privacy, which occurred in a way that would be highly offensive to a reasonable person in that

position.

        WHEREFORE, Plaintiff prays that judgment be entered against Defendant for the

following:

        55.    Equitable relief to prevent further invasions of Claimant’s privacy;

        56.    All actual, compensatory, punitive, and other damages to which Plaintiff is

entitled;

        57.    Award reasonable attorneys’ fees, litigation expenses and costs; and

        58.    Awarding other and further relief as the Court may be just and proper.



                                                  6
 Case 1:18-cv-14048-MFL-PTM ECF No. 1 filed 12/26/18     PageID.7   Page 7 of 7



                                         Respectfully submitted

Dated: December 26, 2018                 /s/ Adam T. Hill
                                         Adam T. Hill
                                         KROHN & MOSS, LTD.
                                         10 N. Dearborn St., 3rd Fl.
                                         Chicago, Illinois 60602
                                         Telephone: 312-578-9428
                                         Telefax: 866-861-1390
                                         ahill@consumerlawcenter.com
                                         Attorneys for Plaintiff




                                     7
